DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-6, filed 30 September 2022, with respect to the rejection(s) of claim(s) 1-3 and 5-11 under 35 U.S.C. 102 have been fully considered and are persuasive. Although it is well known in the art to position a manifold and valves at end surfaces of the air bladders, select a shape with curved upper surfaces, and use hydraulics, the number of modifications applied to Gronsman would be considered impermissible hindsight.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chapin and Thomas.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite.  Claim 2 recites the limitation "wherein the pump or compressor is a pneumatic pump or pneumatic compressor".  Claim 1 has been amended to claim that the pump or compressor is hydraulic. It is unclear how the pump/compressor can be both hydraulic and pneumatic. 
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin (US Patent Application Publication No. 2017/0056264) in view of Thomas (US Patent Application Publication No. 2018/0153310).
Regarding Claim 1: Chapin discloses a variable pressure device comprising: a body including a plurality of inflatable subdivisions separated by dividers (lateral edges considered dividers of air bladder cells 404 of Chapin), wherein each subdivision includes a curved upper surface (see at least Fig. 17 of Chapin) extending between adjacent dividers and spanning first and second end surfaces (see Fig. 17 of Chapin); [an air pump] (see at least paragraph [0153] of Chapin); and a manifold assembly (see Fig. 17 of Chapin showing a distribution manifold and valves) including a manifold (distribution manifold “A” of Chapin) and a plurality of valves controlling output of the [air pump] […] compressor to selectively inflate and deflate each of the plurality of inflatable subdivisions (see paragraph [0080] of Chapin which discloses “each cell inflation selector valve 37 is controlled by electrical signals issued by an electronic control module 51 to inflate and deflate individual air bladder cells 22 to quiescent values which provide comfortable support for a person reclining on mattress 20”) the manifold extending along manifold extending along the first end surfaces of the plurality of inflatable subdivisions, and each valve positioned on the first end surface of each subdivision (see Figure 12 of Chapin which shows the air mattress interface module which includes the distributor manifold positioned along the end surfaces of the bladders and also see Fig. 17 of Chapin which shows valves at each end of the respective bladders); wherein the body and the manifold assembly are provided as a portable unit (see at least paragraph [0195] of Chapin which discloses “Thus the mattress 403 had a length of about 80 inches and a width of about 34 inches, which is of a suitable size for placement on supporting surfaces such as a standard size bed mattress or a portable air mattress.”)  
Note: the Examiner considers most mattresses to be considered portable since the specification does not provide a definition for portable and most mattresses are capable of being transported. The Examiner suggests adding additional structure to further limit the portability of the invention if this a feature that the applicant considers novel. 
Chapin does not disclose a hydraulic pump or a hydraulic compressor. 
However, Thomas teaches use of hydraulic pumps or pneumatic pumps for controlling valves associated with multiple bladders (see paragraph [0018] of Thomas). 
One having ordinary skill in the art before the effective filing date would have found it obvious t to simply substitute the air pump of Chapin with a hydraulic pump as taught by Thomas since they both are taught as being used for moving fluid into and out of bladders (see at least paragraph [0018] of Thomas). 
Regarding Claim 2: Chapin in view of Thomas make obvious the variable pressure device of claim 1, wherein the pump or compressor is a pneumatic pump or pneumatic compressor (air pump 280 of Chapin; note that the rejection is made as best understood in view of the rejection under 35 U.S.C. 112(b)).  
Regarding Claim 3: Chapin in view of Thomas make obvious the variable pressure device of claim 1, wherein the plurality of inflatable sub-divisions are inflatable channels (see the air bladders cells 22 also shown in the embodiment of Fig. 17).  
Regarding Claim 6: Chapin in view of Thomas make obvious the variable pressure device of claim 5, wherein the inflatable channels run in parallel alignment spanning a width of the variable pressure device (see at least Fig. 12 of Chapin).  
Regarding Claim 7: Chapin in view of Thomas make obvious the variable pressure device of claim 1, wherein the plurality of inflatable sub-divisions are inflatable air cells (see the air bladders cells 22 also shown in the embodiment of Fig. 17).   
Regarding Claim 8: Chapin in view of Thomas make obvious the variable pressure device of claim 1, further comprising a controller controlling the operation of the pump or compressor and the manifold assembly (see the control electronics module 419 of Chapin).  
Regarding Claim 10: Chapin in view of Thomas make obvious the variable pressure device of claim 9, wherein the controller is controlled by a user interface remote from the variable pressure device (see at least Fig. 12 and paragraph [0200] of Chapin which discloses “wave generator module 410 may be located some distance from a bed, portable mattress, or other support on which air mattress 403 is placed”). 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin in view of Thomas further in view of Pellettiere (US Patent No. 9,283,875).
Regarding Claim 9: Chapin in view of Thomas make obvious the variable pressure device of claim 8 but does not disclose wherein the controller is controlled by a user interface integral with the variable pressure device.  
However, Pellettiere teaches a seat cushion with inflatable chambers comprising a controller that is integrated into the seat cushion (see at least Col. 9, lines 1-17 of Pellettiere). 
One having ordinary skill in the art before the effective filing date would have found it obvious to locate the user interface of Chapin integrally with the device as taught by Pellettiere for the purpose of positioning the controller in an easy to access area for a user to operate in a quick and convenient manner.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin in view of Thomas further in view of Arzanpour
Regarding Claim 11: Chapin in view of Thomas make obvious the variable pressure device of claim 10, but does not disclose wherein the remote user interface includes a mobile application.
However, Arzanpour teaches an inflatable cushion wherein a mobile application run on a mobile device can be used as a user interface to control the cushion (see at least paragraph [0040] of Arzanpou) for the purpose of easily and quickly controlling the inflatable cushion without the need of an additional controller). One having ordinary skill in the art before the effective filing date would have found it obvious to utilize a mobile application to control the cushion for the purpose of easily and quickly controlling the inflatable cushion without the need of an additional controller. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673